DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to Claim 1 as amended have been considered but are moot because the arguments do not apply to the references or do not apply to the way the references are being used in the current rejection.
Applicant amended Claim 1 to add the further limitation to the recited rapid prototyping/manufacturing device that the different individual structures act to provide “…a graphical and site-specific three-dimensional structure to provide different graphics on each dental restoration part.” Also, Applicant replaced the term “components” with the term “dental restoration parts” in Claims 1-2, and 6. No new matter added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grigg (US 2001/0035597).
Regarding Claim 1, Grigg discloses a rapid prototyping/manufacturing comprising a construction platform (abstract paragraph [0016]) as a base for the creation of a plurality of components through a rapid prototyping/manufacturing process(Fig. 8 paragraph [0046] plurality of semiconductor devices – 30)  the construction platform (Fig. 9, paragraphs [0052] [0053] support platform or elevator – 90) comprising a surface or carrier substrate (Fig. 8 paragraph [0046] bare substrate – 32 surface – 34 see also claim 23) attached to the construction platform for carrying the components to be manufactured (Fig. 1  paragraph [0037] surface – 20 of package – 12) , a three-dimensional structure incorporated or attached to the surface or carrier substrate, wherein the three-dimensional structure comprises individual structures for each component to be manufactured or for each group of components to be manufactured (Figs.3  8 paragraph [0039] marking – 16 paragraphs [0046] [0047]  markings – 36 secured to surface – 34), wherein the individual structures are different from each other (Figs. 1-7 Fig. 10 paragraph [0072] numerals – 122A, 122B). However, Grigg does not disclose that the individual structures, which are different from each other,  provide a graphical and site-specific three-dimensional structure to provide different graphics nor that each of these components are dental restoration parts.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use individual structures which are different from each other to provide a graphical and site- specific three dimensional structure as evidenced by the prior art background discussed in Grigg (paragraph [0005]) where serial numbers, which are printed matter, are stated as 
Additionally, the added limitation that the rapid prototyping device produces a dental restoration part, describes an intended use of the apparatus and it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself, In re Casey 152 USPQ 235.
Regarding Claim 2, Grigg discloses all the limitations of Claim 1 and Grigg further discloses that the rapid prototyping/manufacturing process comprises a stereolithography process (abstract).
Regarding Claim 3, Grigg discloses all the limitations of Claim 1 and Grigg further discloses that the carrier substrate of the construction platform (Fig. 1 paragraph [0037] marking – 16 exposed at a surface – 20 of package – 12) is covered with the individual structures wherein the individual structures comprise recesses and/or elevations (Figs.  3, 4 paragraphs [0039] [0040] marking – 16 recess; marking – 36 elevated (raised)), however, while Grigg describes recesses and/or elevations with depth or height of the recesses and/or elevations, Grigg does not describe what the amount of depth or height is.
It would have been obvious to one having ordinary skill in the art at the time the invention was made for the individual structures comprising recesses and/or elevations with the depth or height of the recesses and/or elevations being 0.02 mm to 2 mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art One would have been motivated to use this range of 0.02 mm to 2 mm for the depth or height of the recesses and/or elevations for the purpose of enhancing the visibility or the markings (Grigg, Fig. 6 paragraphs [0023] [0043] marking – 36  contrast visually with the surrounding regions of surface – 34).
Regarding Claim 4, Grigg discloses all the limitations of Claim 1 and Grigg further discloses that each individual structure is constructed according to a similar geometrical system (Figs 1-3, 4-5 paragraphs [0037] [0040]).
Regarding Claim 5, Grigg discloses all the limitations of Claim 4 and Grigg further discloses that the geometrical system comprises numbers, codes or geometrical forms (paragraph [0005]).
Regarding Claim 6, Grigg discloses all the limitations of Claim 1 and Grigg further discloses that the individual structures are for filling or covering a component base (Figs. 3 5 paragraphs [0038] [0042]), which component base is connected via supporting structures to each associated component (Fig. 8 paragraph [0075] platform – 90 base supports – 122) while Stangel discloses that each component comprises a dental restoration part (Stangel, abstract) as shown above in Claim 2.
Regarding Claim 9, Grigg discloses all the limitations of Claim 1 and Grigg further discloses that the individual structures comprise elevations at the carrier substrate that are formed adjacent to recesses, wherein edges extending from the recesses to the elevations diverge from each other (Fig. 3 paragraph [0039] inner lateral edges – 17 outer lateral edges – 19).
Regarding Claim 10, Grigg discloses all the limitations of Claim 1 and Grigg further discloses that the device comprises removable and replaceable carrier substrates (Figs. 8, 10 paragraph [0067]) wherein each one of the carrier substrates is designed with different three- dimensional structures for the creation of differently formed component bases (Fig. 10 paragraph [0067] base supports – 122 surface – 100).
Regarding Claim 11, Grigg discloses all the limitations of Claim 1 and Grigg further discloses that the individual structures (Figs. 1-7) that are different among each individual structure also comprise a feature equal among each individual structure (paragraph [0005] process repeated).
Regarding Claim 12, Grigg discloses all the limitations of Claim 11 and Grigg further discloses that the feature equal among each individual structure comprises a company logo (paragraph [0005] company name).
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grigg (US 2001/0035597)  as applied to Claim 1 above, and further in view of Herzog (DE 10 2012 011 217).
Regarding Claim 7, Grigg discloses all the limitations of Claim 1 but is silent as whether the three-dimensional structure is manufactured by generative or subtractive processes. 
In the same field of endeavor, a device used to make a three-dimensional hybrid component, Herzog teaches that a three-dimensional structure in a construction platform at the carrier substrate (Fig. 1 paragraphs [0008] [0024] carrier – 5) is manufactured by generative or subtractive processes (paragraph [0004]).

Regarding Claim 8, the combination of Grigg and Herzog disclose all the limitations of Claim 7 and Herzog further discloses that the generative or subtractive processes comprises abrasive processes selected from at least one of engraving, electro-erosion, and milling (paragraph [0044]).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grigg (US 2001/0035597)  as applied to Claim 1 above, and further in view of Chen (US 2010/0109203).
Regarding Claim 13, Grigg discloses all the limitations of Claim 1 but is silent as to whether the rapid prototyping/manufacturing construction platform comprises elastically or plastically deformable disposable or reusable material.
In an analogous art, flexible nanoimprint mold and method for making the same, Chen teaches that a flexible mold structure comprising: elastically or plastically deformable (paragraphs [0011] [0012]) disposable or reusable material (Fig. 2 paragraph [0024] release after curing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Grigg to incorporate the teaching of Chen whereby a rapid prototyping/manufacturing construction platform as a base for the creation of a plurality of components would also provide that the construction platform would comprise elastically or plastically deformable disposable or reusable material. One with ordinary skill in the art would be motivated to do so because of an easy mold release from the substrate so that the flexible mold and the imprinted patterns are not damaged in the mold release process (paragraph [0014]).
Claims 1-6 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grigg (US 2001/0035597) in view of Culp (US 6,976,627).
Regarding Claim 1, Grigg discloses a rapid prototyping/manufacturing comprising a construction platform (abstract paragraph [0016]) as a base for the creation of a plurality of components through a rapid prototyping/manufacturing process(Fig. 8 paragraph [0046] plurality of semiconductor devices – 30)  the construction platform (Fig. 9, paragraphs [0052] [0053] support platform or elevator – 90) comprising a surface or carrier substrate (Fig. 8 paragraph [0046] bare substrate – 32 surface – 34 see also claim 23) attached to the construction platform for carrying the components to be manufactured (Fig. 1  paragraph [0037] surface – 20 of package – 12) , a three-dimensional structure incorporated or attached to the surface or carrier substrate, wherein the three-dimensional structure comprises individual structures for each component to be manufactured or for each group of components to be manufactured (Figs.3  8 paragraph [0039] marking – 16 paragraphs [0046] [0047]  markings – 36 secured to surface – 34), wherein the individual structures are different from each other (Figs. 1-7 Fig. 10 paragraph [0072] numerals – 122A, 122B). However, Grigg does not disclose that the individual structures, which are different from each other,  provide a graphical and site-specific three-dimensional structure to provide different graphics nor that each of these components are dental restoration parts.
However, in the same field of endeavor, Culp (US 6,976,627)  teaches a system and method for identifying mass-customized parts by encoding a part identification into a multi-dimensional barcode (abstract) whereby individual structures, which are different from each other,  provide a graphical and site-specific three-dimensional structure to provide different graphics (Figs. 1-2; 2:51-55 the process first encodes a part identification into a multi-dimensional bar code; and uses a stereolithography apparatus (SLA) to make the part with multi-dimensional bar code embedded therein. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Grigg to incorporate the teaching of Culp whereby a rapid prototyping/manufacturing device with a construction platform as a base for the creation of a plurality of components would also provide that the different individual structures have a graphical and site-specific three-dimensional structure providing different graphics. One with ordinary skill in the art would consider this because no secondary unique part identification is required saving time, equipment, 
Additionally, the added limitation that the rapid prototyping device produces a dental restoration part, describes an intended use of the apparatus and it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself, In re Casey 152 USPQ 235.
Regarding Claim 2, the combination of Grigg and Culp disclose all the limitations of Claim 1 and Grigg further discloses that the rapid prototyping/manufacturing process comprises a stereolithography process (abstract).
Regarding Claim 3, the combination of Grigg and Culp disclose all the limitations of Claim 1 and Grigg further discloses that the carrier substrate of the construction platform (Fig. 1 paragraph [0037] marking – 16 exposed at a surface – 20 of package – 12) is covered with the individual structures wherein the individual structures comprise recesses and/or elevations (Figs.  3, 4 paragraphs [0039] [0040] marking – 16 recess; marking – 36 elevated (raised)), however, while Grigg describes recesses and/or elevations with depth or height of the recesses and/or elevations, Grigg does not describe what the amount of depth or height is.
It would have been obvious to one having ordinary skill in the art at the time the invention was made for the individual structures comprising recesses and/or elevations with the depth or height of the recesses and/or elevations being 0.02 mm to 2 mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art One would have been motivated to use this range of 0.02 mm to 2 mm for the depth or height of the recesses and/or elevations for the purpose of enhancing the visibility or the markings (Grigg, Fig. 6 paragraphs [0023] [0043] marking – 36  contrast visually with the surrounding regions of surface – 34).
Regarding Claim 4, the combination of Grigg and Culp disclose all the limitations of Claim 1 and Grigg further discloses that each individual structure is constructed according to a similar geometrical system (Figs 1-3, 4-5 paragraphs [0037] [0040]).
Regarding Claim 5, the combination of Grigg and Culp disclose all the limitations of Claim 4 and Grigg further discloses that the geometrical system comprises numbers, codes or geometrical forms (paragraph [0005]).
Regarding Claim 6, the combination of Grigg and Culp disclose all the limitations of Claim 1 and Grigg further discloses that the individual structures are for filling or covering a component base (Figs. 3 5 paragraphs [0038] [0042]), which component base is connected via supporting structures to each associated component (Fig. 8 paragraph [0075] platform – 90 base supports – 122) while Stangel discloses that each component comprises a dental restoration part (Stangel, abstract) as shown above in Claim 2.
Regarding Claim 9, the combination of Grigg and Culp disclose all the limitations of Claim 1 and Grigg further discloses that the individual structures comprise elevations at the carrier substrate that are formed adjacent to recesses, wherein edges extending from the recesses to the elevations diverge from each other (Fig. 3 paragraph [0039] inner lateral edges – 17 outer lateral edges – 19).
Regarding Claim 10, the combination of Grigg and Culp disclose all the limitations of Claim 1 and Grigg further discloses that the device comprises removable and replaceable carrier substrates (Figs. 8, 10 paragraph [0067]) wherein each one of the carrier substrates is designed with different three- dimensional structures for the creation of differently formed component bases (Fig. 10 paragraph [0067] base supports – 122 surface – 100).
Regarding Claim 11, the combination of Grigg and Culp disclose all the limitations of Claim 1 and Grigg further discloses that the individual structures (Figs. 1-7) that are different among each individual structure also comprise a feature equal among each individual structure (paragraph [0005] process repeated).
Regarding Claim 12, the combination of Grigg and Culp disclose all the limitations of Claim 11 and Grigg further discloses that the feature equal among each individual structure comprises a company logo (paragraph [0005] company name).
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Grigg (US 2001/0035597 and Culp (US 6,976,627) as applied to Claim 1 above, and further in view of Herzog (DE 10 2012 011 217).
Regarding Claim 7, the combination of Grigg and Culp disclose all the limitations of Claim 1 but is silent as whether the three-dimensional structure is manufactured by generative or subtractive processes. 
In the same field of endeavor, a device used to make a three-dimensional hybrid component, Herzog teaches that a three-dimensional structure in a construction platform at the carrier substrate (Fig. 1 paragraphs [0008] [0024] carrier – 5) is manufactured by generative or subtractive processes (paragraph [0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Grigg to incorporate the disclosure of Herzog whereby a rapid prototyping/manufacturing device with a construction platform as a base for the creation of a plurality of components would also provide that the three-dimensional structure in the construction platform at the carrier substrate is manufactured by generative or subtractive processes. One with ordinary skill in the art would be motivated to do so because this it makes it possible to remove a two-element body, which is covered with object lower parts, on which generative upper parts are already built, and to insert it into another device for reworking the generatively constructed upper parts (paragraph [0010]).
Regarding Claim 8, the combination of Grigg and Herzog disclose all the limitations of Claim 7 and Herzog further discloses that the generative or subtractive processes comprises abrasive processes selected from at least one of engraving, electro-erosion, and milling (paragraph [0044]).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Grigg (US 2001/0035597 and Culp (US 6,976,627) as applied to Claim 1 above, and further in view of Chen (US 2010/0109203).
Regarding Claim 13, the combination of Grigg and Culp disclose all the limitations of Claim 1 but is silent as to whether the rapid prototyping/manufacturing construction platform comprises elastically or plastically deformable disposable or reusable material.
In an analogous art, flexible nanoimprint mold and method for making the same, Chen teaches that a flexible mold structure comprising: elastically or plastically deformable (paragraphs [0011] [0012]) disposable or reusable material (Fig. 2 paragraph [0024] release after curing).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598.  The examiner can normally be reached on M-THz 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742